GARDEN, JUDGE:
The claimant, 71 years of age, on a day in January of 1974 was walking on the sidewalk in a westerly direction on the north side of 7th Avenue near its intersection with Rebecca Street in Charleston, West Virginia. He had been to a neighborhood grocery store for his daughter and was proceeding back to her home with a bag of groceries in one arm and a carton of soft drinks in the other. According to his testimony, he was looking down, observing where he was walking. Apparently, a week or so before this incident, the Department of Highways had constructed a route direction sign in the sidewalk on the north side of 7th Avenue.
The sign itself was erected on a standard approximately 61” above the sidewalk and the standard itself was approximately 3914” north of the edge of the sidewalk on the north side of 7th Avenue.
The claimant testified that he had been in this area on other occasions, but not very often. While he did not so testify, it must be assumed from the record that he never saw the sign and simply walked into it, receiving a laceration on his forehead. The day following the incident, he visited his family doctor who bandaged the *190lacerated area and rendered a bill in the amount of $10.00. This was his only visit to his doctor, and the above mentioned doctor bill was his only item of special damage.
The respondent, by counsel, indicated on the record that in his opinion the sign should not have been erected in this particular location. However, assuming negligence on the part of the respondent, it is this Court’s opinion that as a matter of law, the claimant was guilty of contributory negligence. Pedestrians are bound to use ordinary and reasonable care to avoid danger and are not entitled to recover for injuries inflicted by coming in contact with obstructions which are obvious to the most casual observer. 17 M.J., Streets and Highways, §145. Accordingly, this Court is inclined to and makes no award.
No award.